Exhibit 10.1
Cognizant Technology Solutions Corporation
Retirement, Death and Disability Policy


INTRODUCTION


This Cognizant Technology Solutions Corporation Retirement, Death and Disability
Policy (as amended from time to time as provided below, the “Policy”) is
established by Cognizant Technology Solutions Corporation, a Delaware
corporation (including its successors, the “Company”) effective as of July 28,
2020, to provide (i) for the treatment of Awards held by Participants upon a
Qualifying Termination, (ii) eligibility to earn a pro-rated Annual Bonus or
unpaid prior-year Annual Bonus with respect to the year in which a Qualifying
Termination occurs, and (iii) for payment by the Company for certain health
benefits for a period of time following a Qualifying Termination, where
applicable. This Policy amends and supersedes the Cognizant Technology Solutions
Corporation Retirement Policy (as previously amended, the “Original Policy”) in
its entirety.
ARTICLE 1
DEFINITIONS


Whenever the following terms are used in the Policy, they shall have the
meanings specified below.
1.1“Administrator” means the Board or a Committee thereof as may be appointed by
the Board to administer the Policy (subject to and in accordance with Article 4
below).
1.2“Annual Bonus” means the annual cash incentive or annual cash bonus that a
Participant is eligible to earn (if any) based on the attainment of applicable
performance objectives and continued service during an applicable Company fiscal
year.
1.3 “Award” means any award of RSUs or PSUs granted under an applicable Company
Equity Plan.
1.4“Award Agreement” means any written agreement between the Company and a
Participant (which may be in electronic format) memorializing any terms and
conditions of an Award.
1.5“Board” means the Board of Directors of the Company.
1.6“Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other official guidance promulgated thereunder.
1.7“Committee” shall mean the Compensation Committee of the Board or such other
committee or subcommittee of the Board as appointed by the Board.
1

--------------------------------------------------------------------------------



1.8“Company Equity Plan” means each of the Company’s 2017 Incentive Award Plan,
as it may be amended or restated from time to time, and any future or successor
equity compensation plan under which the Company grants RSUs and/or PSUs.
1.9“Disability” shall mean that the Participant is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment that can be expected to result in death or which has lasted or
can be expected to last for a continuous period of not less than twelve (12)
months. The permanence and degree of such impairment shall be supported by
medical evidence. The Administrator may establish reasonable procedures for
determining whether the Participant has a Disability.
1.10“Eligible Award” means, unless otherwise set forth in an applicable Award
Agreement: (i) any outstanding RSU Award or PSU Award granted on or after the
effective date of the Original Policy, (ii) solely for purposes of a Qualifying
Termination occurring as a result of a Participant’s death or Disability, any
outstanding RSU Award granted prior to the effective date of the Original
Policy; provided, that, notwithstanding the foregoing, unless otherwise set
forth in the applicable Award Agreement, an Award shall cease to be an Eligible
Award and shall not be covered by the Policy or eligible for any benefits
hereunder if the Participant holding such Award terminates employment for any
reason (including due to Qualifying Retirement, death or Disability) within six
(6) months following the applicable Grant Date. For clarity, PSUs and RSUs with
a Grant Date occurring prior to the effective date of the Original Policy shall
not constitute Eligible Awards for purposes of any Qualifying Retirement
hereunder.
1.11 “Grant Date” means the date on which the applicable Award is granted to the
Participant by valid Company action.
1.12“Non-Competition Agreement” means a written agreement between the Company
and a Participant containing such non-competition, non-solicitation,
non-disparagement, confidentiality, intellectual property and/or other
restrictive covenants and terms and conditions as the Administrator may
determine (which, for clarity, may be contained in or combined with a Release or
other written agreement).
1.13“Organizational Documents” shall mean, collectively, (a) the Company’s
articles of incorporation, certificate of incorporation, bylaws or other similar
organizational documents relating to the creation and governance of the Company,
and (b) the Committee’s charter or other similar organizational documentation
relating to the creation and governance of the Committee.
1.14“Participant” means, except as otherwise limited by the terms of any Award
Agreement, any Employee of the Company or any Subsidiary of the Company who
serves in the role of Vice President or a more senior role than Vice President
of the Company or any Subsidiary of the Company at the time of his or her
Qualifying Termination, in any case, for so long as such individual holds an
Eligible Award.
1.15“PSU” means any restricted stock unit granted under a Company Equity Plan
that is subject to one or more performance-based vesting conditions (which may
be in addition to any service-based vesting conditions).
2

--------------------------------------------------------------------------------



1.16“Qualifying Retirement” means, unless otherwise determined by the Board, the
Participant’s retirement from the Company that: (i) occurs on or after the date
on which the Participant attains age fifty-five (55) and has completed ten (10)
years of continuous employment with the Company or its Subsidiary, and (ii)
occurs no earlier than three (3) months after the date on which the Participant
provides the Company with written notice of the Participant’s retirement date.
For the avoidance of doubt, if the Participant experiences a Termination of
Service for any reason prior to the satisfaction of each of the requirements set
forth in the preceding sentence, such Termination of Service shall not be deemed
to have occurred by reason of the Participant’s Qualifying Retirement for
purposes of this Policy.
1.17“Qualifying Termination” means the Participant’s Termination of Service due
to his or her Qualifying Retirement, death or Disability.
1.18“Release” means a general release and waiver of claims in a form prescribed
by the Administrator.
1.19“RSU” means any restricted stock unit granted under a Company Equity Plan
that is not subject to any performance-based vesting conditions (and, for
clarity, may include any such restricted stock unit that is subject to
service-based vesting conditions).
1.20“Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.
1.21“Termination of Service” means a Participant’s termination of employment
with the Company and any Subsidiaries of the Company (as applicable).
ARTICLE 2
TREATMENT OF ELIGIBLE AWARDS UPON RETIREMENT


2.1Treatment of RSUs Upon a Qualifying Termination.
(a)Qualifying Termination Due to Qualifying Retirement. If a Participant
experiences a Qualifying Termination due to a Qualifying Retirement, then all
outstanding and unvested RSUs that are Eligible Awards held by such Participant
as of the date of such Qualifying Termination shall, subject to and conditioned
upon the Participant’s timely execution of a valid and effective Release and
Non-Competition Agreement in connection with such Qualifying Termination, remain
outstanding (notwithstanding any provisions contained in the applicable Company
Equity Plan or Award Agreement to the contrary) and shall, subject to and
conditioned upon the Participant’s continued compliance with the terms of the
Release and Non-Competition Agreement, settle and be paid to such Participant
following the Participant’s Qualifying
3

--------------------------------------------------------------------------------



Termination in accordance with the vesting and payment/settlement terms
contained in the applicable Award Agreement.
(b)Qualifying Termination Due to Death. If a Participant experiences a
Qualifying Termination due to the Participant’s death, then all outstanding and
unvested RSUs that are Eligible Awards held by such Participant as of the date
of such Qualifying Termination shall, subject to and conditioned upon the
Participant’s estate’s timely execution of a valid and effective Release in
connection with such Qualifying Termination, accelerate and become fully vested
as of the date of such Qualifying Termination (notwithstanding any provisions
contained in the applicable Company Equity Plan or Award Agreement to the
contrary) and shall settle and be paid on or within thirty (30) days thereafter
in accordance with the payment/settlement terms contained in the applicable
Award Agreement.
(c)Qualifying Termination Due to Disability. If a Participant experiences a
Qualifying Termination due to the Participant’s Disability, then (i) all
outstanding and unvested RSUs that are Eligible Awards granted on or after the
effective date of the Original Policy and held by such Participant as of the
date of such Qualifying Termination shall be treated as set forth in Section
2.1(a) above (subject to the conditions contained therein) and (ii) all
outstanding and unvested RSUs that are Eligible Awards granted prior to the
effective date of the Original Policy and held by such Participant as of the
date of such Qualifying Termination shall be treated as set forth in Section
2.1(b) above (except that the treatment set forth in Section 2.1(b) above shall
be subject to and conditioned upon the Participant’s timely execution of a valid
and effective Release and Non-Competition Agreement in connection with such
Qualifying Termination).
2.2Treatment of PSUs Upon a Qualifying Termination. If a Participant experiences
a Qualifying Termination, then all outstanding and unvested PSUs that are
Eligible Awards held by such Participant as of the date of such Qualifying
Termination shall, subject to and conditioned upon the Participant’s (or the
Participant’s estate’s) timely execution in connection with such Qualifying
Termination of a valid and effective Release and, in the case of a Qualifying
Retirement or Disability only, Non-Competition Agreement, remain outstanding
(notwithstanding any provisions contained in the applicable Company Equity Plan
or Award Agreement to the contrary) and shall, subject to and conditioned upon
the Participant’s continued compliance with the terms of the Release and
Non-Competition Agreement (if applicable), settle and be paid to such
Participant (to the extent the applicable performance goals are attained (as
determined in accordance with the applicable Award Agreement)) following the
Participant’s Qualifying Termination in accordance with the vesting and
payment/settlement terms contained in the applicable Award Agreement, except
that the number of PSUs that vest and are paid/settled on such date(s) shall be
pro-rated by multiplying the number of PSUs that would have vested based solely
on the actual attainment of applicable performance goals over the performance
period (had the Participant satisfied all continued employment requirements) by
a fraction, the numerator of which is the number of days from the beginning of
the performance period applicable to such Award of PSUs through and including
the Participant’s Qualifying
4

--------------------------------------------------------------------------------



Termination and the denominator of which is the total number of days comprising
the full performance period applicable to such Award of PSUs.
2.3Annual Bonus Eligibility Upon a Qualifying Termination. If a Participant
experiences a Qualifying Termination (a) prior to the payment of an Annual Bonus
for the year preceding such Qualifying Termination and the Participant would
have been paid an Annual Bonus for such preceding year (taking into
consideration the attainment or non-attainment of applicable performance goals)
but for such Qualifying Termination, the Company shall pay to the Participant
(or the Participant’s estate) the Annual Bonus for the preceding year, or (b)
during the second half of a Company fiscal year, the Participant (or the
Participant’s estate) shall be eligible to receive payment from the Company of a
pro-rated Annual Bonus for the year in which the Qualifying Termination occurs
(taking into consideration the attainment or non-attainment of applicable
performance goals). Any pro-rated Annual Bonus (if any) payable to a Participant
in accordance with the foregoing clause (b) of this Section shall be calculated
by multiplying the full Annual Bonus that would have been paid to the
Participant had the Participant remained employed with the Company through the
applicable payment date (taking into consideration the attainment or
non-attainment of applicable performance goals) by a fraction, the numerator of
which equals the number of days during the applicable fiscal year that the
Participant remained employed with the Company and the denominator of which
equals 365 (or 366 if the fiscal year is a leap year). Any preceding-year Annual
Bonus that becomes payable in accordance with the foregoing clause (a) of this
Section shall be paid to the Participant (or the Participant’s estate) at such
time as annual bonuses are paid to the Company’s senior management generally in
the Participant’s jurisdiction for such preceding year, and any pro-rated Annual
Bonus that becomes payable in accordance with the foregoing clause (b) of this
Section shall be paid to the Participant (or the Participant’s estate) at such
time as annual bonuses are paid to the Company’s senior management generally in
the Participant’s jurisdiction for the year in which the Qualifying Termination
occurs, in each case, subject to any deadlines that may apply under the relevant
Annual Bonus program (and for clarity, any such amount payable to any U.S.
Participant will in all events be paid within the “applicable 2 ½ month period”
(within the meaning of Section 409A)). Notwithstanding the foregoing, a
Participant’s (or the Participant’s estate’s) right to the payment of any
preceding-year Annual Bonus or pro-rated Annual Bonus hereunder, as applicable,
shall be subject to and conditioned upon the Participant’s (or the Participant’s
estate’s) timely execution in connection with such Qualifying Termination of a
valid and effective Release and, in the case of a Qualifying Retirement or
Disability only, Non-Competition Agreement.
2.4Continuation of Health Benefits Upon a Qualifying Termination. If, upon a
Qualifying Termination, a Participant (or any dependent(s) of the Participant)
is eligible for and timely elects continuation of health insurance pursuant to
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) or its equivalent
in any jurisdiction outside of the U.S. where such an equivalent exists, then
the Company will pay directly or reimburse to the Participant (in its
discretion) the cost the COBRA premiums (or non-U.S. equivalent) determined
based on the Participant’s elections under the Company’s group health plans, as
in effect immediately prior to the Participant’s Qualifying Termination (the
“Health Benefits”) for the applicable period based
5

--------------------------------------------------------------------------------



on the Participant’s seniority at the time of termination, as set forth below
(the “Health Benefit Period”):

Position Health Benefit PeriodExecutive Vice President or above 18 monthsSenior
Vice President 12 monthsVice President 6 months



Notwithstanding the foregoing: (1) the Company’s obligation to provide Health
Benefits will immediately terminate if Participant becomes eligible for health
insurance coverage through a subsequent employer (and Participant agrees to
notify the Company promptly of any such eligibility), (2) if the Company
determines, in its sole discretion, that providing coverage under this Section
2.4 would result in the imposition of excise or other penalty taxes for failure
to comply with applicable law (including the non-discrimination requirements of
the Patient Protection and Accountable Care Act of 2010, P.L. 111-148 (Mar. 23,
2010), and the Health Care and Education Reconciliation Act of 2010, P.L.
111-152 (Mar. 30, 2010) or any other applicable law), then the Company may
alternatively pay the Participant (or the Participant’s estate) a net taxable
monthly payment equal to the then-applicable monthly premium otherwise
payable/reimbursable for the Health Benefits, and (3) for clarity, if a
Participant resides in a non-U.S. jurisdiction in which no COBRA equivalent law
exists, then no Health Benefits (or amounts in lieu thereof) shall be paid or
provided under this Section 2.4.
2.5Certain Breaches; Remedies. If the Administrator determines that a
Participant (or, if applicable, the Participant’s estate) has breached an
applicable Release and/or Non-Competition Agreement (if applicable) following a
Qualifying Termination, in addition to (and without limitation of) any other
available remedies, the Administrator may provide that any then-outstanding RSUs
and/or PSUs held by such Participant, as well as any eligibility, right or
interest in or to any Annual Bonus (or portion thereof) for the year during
which a Qualifying Termination occurs or the year preceding a Qualifying
Termination or any Health Benefits, in each case, will be immediately forfeited
in whole or in part without payment therefor effective as of such breach and, in
any such case, the Participant (or, if applicable, Participant’s estate) shall
have no further rights or interests in or with respect to any such RSUs, PSUs,
Annual Bonus or Health Benefits thereafter.
ARTICLE 3
ADMINISTRATION


3.1Administration and Interpretation. The Administrator shall administer the
Policy (except as otherwise permitted herein). The Administrator is hereby
authorized to take all actions and make all determinations contemplated by the
Policy and to adopt, amend and repeal such administrative rules, guidelines and
practices relating to the Policy as it shall deem advisable. The Administrator
may correct any defect or ambiguity, supply any omission or reconcile any
inconsistency in the Policy in the manner and to the extent it shall deem
necessary or appropriate to carry the Policy into effect, as determined by the
Administrator. The Administrator shall make all determinations under the Policy
in its sole discretion and all such
6

--------------------------------------------------------------------------------



determinations shall be final and binding on all persons having or claiming any
interest in or with respect to the Policy (including any Award covered by the
Policy). No member of the Administrator (or person acting on behalf of the
Administrator) shall be liable for any action or determination made in good
faith with respect to the Policy and/or any Eligible Award. All expenses and
liabilities which members of the Administrator incur in connection with the
administration of the Policy shall be borne by the Company.
3.2Action by the Administrator. Unless otherwise established by the Board, set
forth in any Organizational Documents or as required by applicable law, a
majority of the Administrator shall constitute a quorum and the acts of a
majority of the members present at any meeting at which a quorum is present, and
acts approved in writing by all members of the Administrator in lieu of a
meeting, shall be deemed the acts of the Administrator. Each member of the
Administrator is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Policy.
3.3Delegation of Authority. To the extent permitted by applicable law, the Board
may delegate any or all of its powers under the Policy to one or more Committees
and/or one or more officers of the Company. The Board may terminate any such
delegation at any time and/or re-vest in itself any previously delegated
authority.
3.4Information. To enable the Administrator to perform its functions, the
Company shall supply full and timely information to the Administrator on all
matters relating to the Eligible Awards held by Participants, their service,
retirement, Termination of Service, and such other pertinent facts as the
Administrator may require.
ARTICLE 4
MISCELLANEOUS


4.1Authority to Amend and Terminate. Except as otherwise provided in this
Section 5.1, the Policy may be wholly or partially amended or otherwise
modified, suspended or terminated at any time and from time to time by the Board
in its sole discretion, provided, that no such amendment or termination shall be
taken to the extent that such amendment or termination would have a material and
adverse impact on any Participants with respect to RSUs or PSUs outstanding and
subject to the Policy, or with respect to any eligibility under the Policy to
earn an Annual Bonus, or receive Health Benefits, in any case, as of the date of
such amendment without the approval of at least a majority of the Participants
covered by the Policy. Notwithstanding the foregoing, the Board may amend or
modify the Policy as it deems necessary or appropriate to cause continued
compliance with Section 409A in all events without the consent of any
Participant.
4.2Participants Bound; Limited Applicability. Any determination or other action
taken by the Administrator with respect to the Policy, or any action authorized
by or taken at the direction of the Administrator, in any case, in good faith,
shall be binding and conclusive upon
7

--------------------------------------------------------------------------------



all Participants and all other interested parties under the Policy. For clarity,
unless otherwise expressly provided in a written agreement between the Company
and any individual, in no event shall this Policy apply to any right other than
an Eligible Award, including without limitation, any severance right or other
incentive equity or other award.
4.3Governing Law and Severability. The Policy shall be administered, interpreted
and enforced under the internal laws of the State of Delaware without regard to
conflicts of laws thereof or of any other jurisdiction. If any provision is held
by a court of competent jurisdiction to be invalid or unenforceable for any
reason, said illegality or invalidity shall not affect the remaining provisions
hereof; instead, each provision shall be fully severable and the Policy shall be
construed and enforced as if said illegal or invalid provision had never been
included herein.
4.4Section 409A Compliance. It is intended that this Policy shall be limited,
construed and interpreted in accordance with Section 409A of the Code and the
treasury regulations and other official guidance promulgated thereunder
(together, “Section 409A”). It is also intended that to the extent that any
payment or benefit described hereunder is subject to Section 409A, it shall be
paid in a manner that will comply with Section 409A. Notwithstanding anything
contained herein, none of the Company, its affiliates or Subsidiaries, the
Board, the Committee or the Administrator: (a) makes any representation or
warranty with respect to the tax treatment of the Policy or benefits provided
under the Policy, (b) will have any obligation to take any action to prevent the
assessment of any excise tax or penalty on any participant under or by operation
of Section 409A or otherwise, or (c) will have any liability to any Participant
or any other person or entity for such tax or penalty or for any early,
retroactive or additional tax or penalty under or by operation of Section 409A
or otherwise. If the Company determines that paying any amounts to a Participant
in respect of his or her Eligible Awards, in respect of any Annual Bonus (or
portion thereof) that he or she may be eligible to receive pursuant to this
Policy or in respect of Health Benefits at the time(s) indicated in this Policy
or any Award Agreement (as applicable) would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be paid to such
Participant prior to the expiration of the six (6)-month period following such
Participant’s “separation from service” with the Company (within the meaning of
Section 409A) if such Participant is a “specified employee” (within the meaning
of Section 409A) on the date of her or her separation from service. If the
payment of any such amount is delayed as a result of the previous sentence, then
on the first business day following the end of such six (6)-month period (or
such earlier date upon which such amount can be paid under Section 409A without
resulting in a prohibited distribution, including as a result of such
Participant’s death), the Company shall pay to such Participant a lump-sum
amount equal to the cumulative amounts that would have otherwise been payable to
such Participant during such six (6)-month period (without interest). For
purposes of Section 409A, any right to a series of installment payments pursuant
to this Policy or any applicable Award Agreement shall be treated as a right to
a series of separate payments, and each RSU or PSU (and any amounts payable in
respect thereof) shall be treated separately from each other RSU and PSU (and
any amounts arising in connection therewith).
4.5Unfunded Status. The Policy is intended to be an “unfunded” plan for
incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an
8

--------------------------------------------------------------------------------



Award, nothing contained in the Policy shall give the Participant any rights
that are greater than those of a general creditor of the Company or any
Subsidiary.
4.6Indemnification. To the extent permitted under applicable law and the
Organizational Documents, each member of the Administrator shall be indemnified
and held harmless by the Company from any loss, cost, liability, or expense that
may be imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Policy and against and from any and all amounts paid by
him or her in satisfaction of judgment in such action, suit, or proceeding
against him or her; provided he or she gives the Company an opportunity, at its
own expense, to handle and defend the same before he or she undertakes to handle
and defend it on his or her own behalf. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled pursuant to the Organizational Documents, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.
4.7Relationship to other Benefits. No payment pursuant to the Policy shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary, except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.
4.8Expenses. The expenses of administering the Policy shall be borne by the
Company and its Subsidiaries.
4.9No Contract. The adoption and maintenance of this Policy shall not be deemed
to be a contract between the Company and any person or to be consideration for
the employment of or service by any person. Nothing herein contained shall be
deemed to give any person the right to be an employee or other service provider
of the Company or its Subsidiaries or to restrict the right of the Company or
its Subsidiaries to terminate the employment or service of such person at any
time, with or without cause, nor shall this Policy be deemed to give the Company
or any of its Subsidiaries the right to require any person to remain as an
employee or other service provider of the Company or any of its Subsidiaries or
to restrict any person’s right to resign at any time.
4.10Headings; References to Sections of the Code. The titles and headings of the
Sections in the Policy are for convenience of reference only and, in the event
of any conflict, the text of the Policy, rather than such titles or headings,
shall control. References to sections of the Code shall include any amendment or
successor thereto.
4.11Number and Gender. Any reference in this Policy to the singular includes the
plural where appropriate, and any reference in this Policy to the masculine
gender includes the feminine and neuter genders where appropriate.
[Signature Page Attached]
9


--------------------------------------------------------------------------------



The Company has caused this Policy document to be executed by a duly authorized
officer on this 28 day of July, 2020, to be effective as of July 28, 2020.

COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION By:/s/ Matthew W.
FriedrichName:Matthew W. FriedrichTitle:
Executive Vice President, General Counsel and Chief Corporate Affairs Officer





























































[Signature Page to Retirement, Death and Disability Policy]

